DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Responsive to the communication dated 06/02/2021.
Claims 1, 11-20 are amended.
Claims 1 – 20 are presented for examination.

Final Action
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Response to Arguments
Claim Rejections - 35 USC § 103
1. The Applicant argues that the claims have been amended to recite “... determining a first expression level with which the first simulated robot performs the first behavior based on a first comparison between how accurately the first simulated robot performs the first behavior and how accurately the 

In response the argument is not persuasive.

First; Wang clearly teaches that the artificial agents are robots in the abstract which states “we show that these embedding can be learned on a 9 Dof Jaco robot arm in reaching tasks…”. Also on page 1 section 1 par 1: “… agents, both in the form of real robots and animated avatars, capable of a wide and diverse set of behaviors… robots...”. Further Figure 3 clearly illustrates a simulated robotic arm.

Second; it is noted that Wang_2017 teaches that GAIL “constructs a reward function using GANs to measure the similarity between the policy-generated trajectories and expert trajectories” using an objective function illustrated in equation 3. The “trajectories” are motions of the robotic arm and the expert trajectories are the motions of the first robot while the policy-generated trajectories are the motion of the second robot. The measure of the similarity between these two motions is the claimed accuracy as expressed by the Error term in the objective function of equation 3. Moreover, because the training process is an iterative one and the objective function operates to reduce the error on each iteration one of ordinary skill in the art understands that as the training progresses the policy-generated trajectories and time n are compared to the policy-generated trajectories at time n+1. Therefore the comparison between two simulated robots is made obvious.

Third; Figure 4 clearly illustrates the claimed language where the simulated avatars are analogous to the claimed robot where they are performing a walking type behavior where speed of the walk is an expression. Further Figure 4 clearly illustrates clustering “trajectories nearby in the plot tend to correspond to similar movement styles even when differing in speed. Therefore the plot is a clear illustration of the claim limitation in question.

Due to the above reasons the argument is not persuasive. 

End Response to Arguments


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


(1) Claims 1, 11, 2, 12, 20, 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang_2017 (Robust Imitation of Diverse Behaviors, 31st Conference on Neural Information Processing Systems (NIPS 2017), Long Beach, CA, USA.) in view of Kobayashi_2009 (US 2009/0106177 A1)

Claim 1. Wang_2017 makes obvious “A method (pages 3 – 5, section 3: “a generative modeling approach to imitating diverse behavior… Algorithm 1…”) for determining an expression level (Figure 4: “…. trajectories nearby in the plot tend to correspond to similar movement styles even when differing in speed…” NOTE: similarity of movement is an expression of movement. The plot clusters illustrate a determination of expression levels) with which a simulated robot performs a behavior (page 5: “… on a reaching task with a simulated Jaco arm. The physical Jaco is a robotics arm developed by Kinova Robotics…”), the method (pages 3 – 5 section 3) comprising: configuration a first robot model according to a first set of design parameter values to generate a first simulated robot (page 2: “… these trajectories may have been produced by either an artificial or natural agent…” NOTE: an artificial agent is a simulated one. page 5 algorithm 1: sample trajectory and sample set) that performs a first behavior (page 5 section 4 “robotic arm reaching”; Figure 4 walking) ; configuring the first robot model according to a second set of design parameter values to generate a second simulated robot (page 5 algorithm 1 run policy and update policy…”) that performs the first behavior (page 5 section 4 “robotic arm reaching”; Figure 4 walking); determining a first expression level with which the first simulated robot performs the first behavior based on a first comparison between how accurately the first simulated robot performs the first behavior and how accurately the second simulated robot performs the first behavior (page 3: “… GAIL “constructs a reward function using GANs to measure the similarity between the policy-generated trajectories and expert trajectories” using an objective function illustrated in equation 3. The “trajectories” are motions of the robotic arm and the expert trajectories are the motions of the first robot while the policy-generated trajectories are the motion of the second robot. The measure of the similarity between these two motions is the claimed accuracy as expressed by the Error term in the objective function of equation 3. Moreover, because the training process is an iterative one and the objective function operates to reduce the error on each iteration one of ordinary skill in the art understands that as the training progresses the policy-generated 

Figure 4 clearly illustrates the claimed language where the simulated avatars are analogous to the claimed robot where they are performing a walking type behavior where speed of the walk is an expression. Further Figure 4 clearly illustrates clustering “trajectories nearby in the plot tend to correspond to similar movement styles even when differing in speed. Therefore the plot is a clear illustration of the claim limitation in question ); and generating a first mapping between the first set of design parameter values and the first expression level, wherein the first mapping indicates that a given simulated robot configured according to a given set of design parameter values performs the first behavior with a specific expression level, wherein the first mapping is evaluated to automatically generate one or more design parameter values when designing a robot (page 3: “… the action decoder is an MLP that maps the concatenation of the state and the embedding to the parameter of a Gaussian policy…” page 5 algorithm 1: “… update policy parameters…).

While Wang_2017 teaches a “simulated Jaco arm” which would properly imply the use of a computer; Wang_2017 does not explicitly teach “computer-implemented.”

Kobayashi_2009; however, teaches “computer-implemented” (FIG. 13).

Wang_2017and Kobayashi_2009 are analogous art because they are from the same field of endeavor called generative/genetic algorithms and/or expression levels. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Wang_2017 and Kobayashi_2009.
Wang_2017 teaches to use Generative Adversarial Imitation Learning (GAIL) algorithms to compare a simulated robot’s designed behavior (expression) to a target robot behavior (expression) (page 5 algorithm 1) where the target robot behavior may also be simulated (i.e., artificial see page 2 last sentence) which implies the use of a computer but does not explicitly recite a computer. Kobayashi_2009; however, teaches to use a computer (FIG. 13) in a process that includes the calculation of a feature amount resulting from genetic algorithms (FIG 1, 8, 11).
Therefore it would have been obvious to combine Wang_2017 and Kobayashi_2009 for the benefit of performing the simulations and calculations required by the disclosed methods to obtain the invention as specified in the claims.

Claim 11. Claim 11 recites substantially the same limitations as claim 1 and is therefore rejected due to the same reasons as outlined above for claim 1. Kobayashi_2009 makes the further limitations of “One or more non-transitory computer-readable media storing program instructions that, when executed by one or more processors, cause the one or more processors to determine an expression level with which a  obvious (FIG 13). Wang_2017 teaches a “simulated robot” (par 5: “… reaching task with a simulated Jaco arm…”).

Claim 20. Claim 20 recites substantially the same limitations as claim 1 and is therefore rejected due to the same reasons as outlined above for claim 1. Kobayashi_2009 makes the further limitations of “A system, comprising: one or more memories storing a design pipeline; and one or more processor coupled to the one or more memories that, when executing the design pipeline, are configured to perform the steps of” obvious (FIG 13).

Claims 2 and 12. Wang_2017 and Kobayashi_2009 make the limitations of claim 1 and 11 obvious. Wang_2017 teaches “simulated robots” as outlined above. Also Kobayashi_2009 make obvious “wherein determining the first expression level comprises: comparing the first 

Claims 5 and 15. Wang_2017 and Kobayashi_2009 make the limitations of claim 1 and 11 obvious as outlined above. Kobayashi_2009 also makes obvious “further comprising: generating a design space that includes the first set of design parameter values and the second set of design parameter values;
determining a second expression level with which the second simulated robot performs the first behavior;
determining that the first expression level is greater than the second expression level; and
removing the second set of design parameter values from the design space” (par 28: “… genetic algorithm… genes…”; par 63: “… genetic algorithm means an algorithm for generating genes for the next generation from genes of the current generation using selection processing, intersection processing, mutation processing, and random generation processing are performed depending on the evaluation values….” NOTE selection processing selects form genes to move foreward while others are discarded.)


Claim 8 and 18. Wang_2017 and Kobayashi_2009 makes the limitations of claim 1 and 11 obvious as outlined above. Wang_2017 also makes obvious , wherein generating the first mapping comprises:
generating an initial neural network;
causing the initial network to classify the first set of design parameter values as corresponding to an initial expression level;
determining a first error gradient associated with the initial neural network based on the initial expression level and the first expression level; and
iteratively training the initial neural network based on the first error gradient to generate a training neural network, wherein the trained neural network classifies the first set of design parameter values as corresponding to the first expression level (page 3: “… policy gradient algorithms are used to train the policy…”; page 5 algorithm 1: “…. gradient…”; page 8: “…. 250 random trajectories from 6 different neural network controller that were trained…”; page 1: “…. the end product of this is a robust neural network…”).


(2) Claims 3, 13, 4, 14, 9, 19, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang_2017 (Robust Imitation of Diverse Behaviors, 31st Conference on Neural Information Processing Systems (NIPS 2017), Long Beach, CA, USA.) in view of Kobayashi_2009 (US 2009/0106177 A1) in view of Mazzoldi_2017 (2017/0061319 A1).

Claim 3 and 13 . Wang_2017 and Kobayashi_2009 make the limitations of claim 2 and 12 obvious. Wang_2017 makes obvious “wherein comparing the first simulated robot to the second simulated robot comprises:
generating  a first animation depicting the first simulated robot performing the first behavior;


Mazzoldi_2017; however, makes obvious “receiving first input indicating that the first simulated robot performs the first behavior in the first animation with a greater level of expression than the second simulated robot performs the first behavior in the second animation” (abstract: “… receives a preference indicator for a selected one of the intermediate designs, where a user inputs the preference indicator…”; Figure 1, 4, 5, 6, 7).

Wang_2017 and Kobayashi_2009 and Mazzoldi_2017 are analogous art because they are from the same field of endeavor called generative/genetic algorithms. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Wang_2017 and Mazzoldi_2017
The rationale for doing so would have been that Wang_2017 teaches an algorithm that optimizes an objective function (section 3.2 par 1 equation 4, etc.) where many variables/parameters are simultaneously optimized (page 5 “a 9 DOF robotic arm” is optimizing the variables/parameters for all 9 degrees of freedom. “62 Dof complex humanoid (56-actuated joint angles, and a freely translating and rotating 3d root joint) is optimized for all the various joint angle variable/parameters). MAzzoldi_2017 teaches to allow user preference with objective functions that are optimizing multiple objectives (par 25: “… perform a multi-objective optimization. In one embodiment a multi-objective optimization is an optimization that tries to optimize based on multiple different types of variables…”). Therefore it would Wang_2017 and Mazzoldi_2017 for the benefit of exploring the design space (Mazzoldi_2017 par 4) to obtain the invention as specified in the claims.




Claim 4 and 14. Wang_2017 and Kobayashi_2009 make the limitations of claim 2 and 12 obvious. Wang_2017 makes obvious “wherein comparing the first simulated robot to the second simulated robot comprises:
evaluating a first set of [algorithms] based on the first set of design parameter values to generate a first certainty value, wherein the first certainty value indicates a degree of certainty with which the first simulated robot performs the first behavior;
evaluating the first set of [algorithms] based on the second set of design parameter value to generate a second certainty value, wherein the second certainty value indicates a degree of certainty with which  the second simulated robot performs the first behavior; and
determining that a first certainty value is greater than the second certainty value (page 2: “… GANs uses two networks: a generator G and a discriminator D. The generator attempts to generate samples that are indistinquishable from real data. The job of the discriminator is to then tell apart the data and the samples, predicting 1 with a high probability if the sample is real and 0 otherwise… [equation] 2…”; page 3: “… measure the similarity between the policy-generated trajectories and the expert trajectories… )

While Wang_2017 teaches multi-objective optimization “algorithms” which one of ordinary skill in the art would infer to be “heuristic” ones; Wang_2017 does not explicitly recite “heuristic.”

Mazzoldi_2017; however, teaches “heuristic” (par 33: “in one embodiment, the multi-objective optimization can be based on a genetic algorithm, which is a search heuristic that mimics the process of natural selection…”)

Wang_2017 and Kobayashi_2009 and Mazzoldi_2017 are analogous art because they are from the same field of endeavor called generative/genetic algorithms. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Wang_2017 and Mazzoldi_2017
The rationale for doing so would have been that Wang_2017 teaches an algorithm that optimizes an objective function (section 3.2 par 1 equation 4, etc.) where many variables/parameters are simultaneously optimized (page 5 “a 9 DOF robotic arm” is optimizing the variables/parameters for all 9 degrees of freedom. “62 Dof complex humanoid (56-actuated joint angles, and a freely translating and rotating 3d root joint) is optimized for all the various joint angle variable/parameters). MAzzoldi_2017 teaches to allow user preference with objective functions that are optimizing multiple objectives (par 25: “… perform a multi-objective optimization. In one embodiment a multi-objective optimization is an optimization that tries to optimize based on multiple different types of variables…”). Therefore it would have been obvious to combine Wang_2017 and Mazzoldi_2017 for the benefit of exploring the design space (Mazzoldi_2017 par 4) to obtain the invention as specified in the claims.


Claim 9 and 19. Wang_2017 and Kobayashi_2009 makes the limitations of claim 1 and 11 obvious as outlined above. Wang_2017 makes obvious “wherein the one or more design parameter values are automatically generated” and (Figures 3, 4, 5, algorithm 1 page 5) and “a plurality of simulated 

Kobayashi_2009 also makes obvious “wherein the one or more design parameter values are automatically generated (par 16: “genetic algorithm”) and “indicates a first range of expression levels” (Figure 1, Figure 2: “existing feature amounts”; Figure 7 current generation evaluation level; Figure 11).


Mazzoldi_2017 makes obvious “generating a graphical user interface” (par 22: “… periodically, and in one embodiement the device outputs a set of intermediate designs, so that the user can view these designs through a user interface…”; par 27: “… a browser 104 is illustrated as the user interface…”) and “receiving a selection of target expression level via the graphical user interface” (par 31: “… in alternate embodiments, the preference indicators can have a different range (e.g., 1…10, 1…. 5…. or some other scale…”) and “evaluating the first mapping based on the target expression level to generate a modification to at least one design parameter included in an initial set of design parameters; applying the modification to the at least one design parameter to generate a modified set of design parameters; and updating an initial design for the ( Figure 1, 4, 5, par 32 – 33: “genetic algorithm”).


Wang_2017 and Kobayashi_2009 and Mazzoldi_2017 are analogous art because they are from the same field of endeavor called generative/genetic algorithms. Before the effective filing date it would have been obvious to a person of ordinary skill in the art to combine Wang_2017 and Mazzoldi_2017
MAzzoldi_2017 teaches to allow user preference with objective functions that are optimizing multiple objectives (par 25: “… perform a multi-objective optimization. In one embodiment a multi-objective optimization is an optimization that tries to optimize based on multiple different types of variables…”). Therefore it would have been obvious to combine Wang_2017 and Mazzoldi_2017 for the benefit of exploring the design space (Mazzoldi_2017 par 4) to obtain the invention as specified in the claims.


Claim 10. Wang_2017 and Kobayashi_2009 and Mazzoldi_2017 make all the limitations of claim 9 obvious. Wang_2017 makes obvious “for the robot” (page 5: “Jaco arm”). Mazzoldi_2017 also makes obvious “further comprising: receiving a selection of a target design parameter value for a first design parameter (par 31: “… in alternate embodiments, the preference indicators can have a different range (e.g., 1…10, 1…. 5…. or some other scale…”) via the graphical user interface  (par 22: “… periodically, and in one embodiement the device outputs a set of intermediate designs, so that the user can view these designs through a user interface…”; par 27: “… a browser 104 is illustrated as the user interface…”);
updating the first design parameter based on the target design parameter value to generate a modified first deisgn parameter; and
updating the modified design 

Potentially Allowable Subject Matter
Claims 6, 16, 7, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While Wang_2017 teaches auto-regressive functions and an iterative process. Wang_2017 does not explicitly teach that the GAIL process is regressive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S COOK whose telephone number is (571)272-4276.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini S. Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/BRIAN S COOK/Primary Examiner, Art Unit 2127